DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-9, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 May 2022. 

Applicant's election with traverse of Species A, Subspecies 1 (chemical structure); Species B, Subspecies 1 (porosity); Species C, Subspecies 3, sub-Subspecies 1, in the reply filed on 26 May 2022 is acknowledged.  The traversal is on the ground(s) that there is NO UNDUE BURDEN because claims 1-16 belong to the same field of search.  This is not found persuasive because as noted in the restriction the Subspecies (e.g., 1 and 2) of Species A have completely different compositions, which are not obvious variants of each other; as such, the art recognizes the two compositions as divergent subject matter. Considering the different compositions of each Subspecies, a different field of search is required because different search strategies and queries are required for each composition. The same can be said for Species B, i.e., porous and nonporous are completely different structures. As such, different search strategies and queries is required for each structure.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-16 are pending with claims 1-4, 10-12, and 16 being considered in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (A long-life lithium-ion battery with a highly porous TiNb2O7 anode for large-scale electrical energy storage, Energy Environ. Sci., 2014, 7, 2220, DOI: 10.1039/c4ee00508b) in view of Harada et al. (US 2014/0295282), hereinafter Guo, and Harada. Note: Guo is of record, but did not include the supplemental supporting information; the document is included in full with this Office action.
Regarding Claims 1-4 and 11-12, Guo teaches a battery comprising a negative electrode (i.e., TiNb2O7, or TNO for short), a positive electrode (e.g., Li foil or LNMO) and an electrolyte (i.e., 1M LiPF4 in EC/DMC/DEC) between the electrodes, see e.g., Experimental Section of Supporting Information (page 8-10/22). The negative electrode comprises a porous TiNb2O7 anode active material having a monoclinic lattice composed of a plurality of primary particles, wherein the primary particles have a median particle size of 0.01 micrometers to 5 micrometers (i.e., 50-100 nm) and the porous TiNb2O7 anode has a pore size of 50 nm to 1 micrometer (i.e., 40-60 nm). See pages 2221 left and right column, Fig. 1 on page 2222, and Supporting information attached after page 2226 of the main article.
With respect to claims 1 and 11, the active material of Guo (TiNb2O7) overlaps with the claimed composition when x is 0 and y is 0 except Guo does not teach the substitution of a halide (e.g., F) into the oxygen sites (i.e., z is between 0.01 to 2). However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In this case, Guo’s active material composition (i.e., TiNb2O7) is so close to the claimed active material (i.e., TiNb2O6.99F0.01) and the amount of fluorine is so small (i.e., 0.01) that one of ordinary skill in the art would have expected them to have the same properties. See MPEP 2144.05, I. 
With respect to claim 4, Guo does not teach the medium particle size is 0.3 micrometers to 60 micrometers. However, Harada teaches the average particle size of monoclinic TiNb2O7 is preferably between 0.1 micrometers to 10 micrometer to improve diffusivity of lithium, see e.g., paras. [0023], and [0036]. It would be obvious to one having ordinary skill in the art the average particle size of Guo is 0.3 micrometers to 60 micrometers to improve diffusivity of lithium.
Regarding Claims 10 and 16, Guo does not teach a surface of TiNb2O7 is covered in carbon, wherein the carbon and TiNb2O7 have a weight ratio of greater than 0 and ≤ 5%. However, Harada teaches coating carbon on the active material particles; electron conductivity can be improved when the coating is 0.5 % by mass or more (see e.g., paras. [0063], and [0136]). It would be obvious to one having ordinary skill in the art the weight ratio of the carbon and TiNb2O7 is greater than 0 and ≤ 5% to improve the electrode conductivity of the active material as suggested by Harada.

Claims 1-4, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (A long-life lithium-ion battery with a highly porous TiNb2O7 anode for large-scale electrical energy storage, Energy Environ. Sci., 2014, 7, 2220, DOI: 10.1039/c4ee00508b) in view of Harada et al. (US 2014/0295282), Lin et al. (“Defective Ti2Nb10O27.1: an advanced anode material for lithium-ion batteries”, Scientific Reports | 5:17836 | DOI: 10.1038/srep17836), Chen (US 2017/0005332), and Wang et al. (“Mutual Effects of Fluorine Dopant and Oxygen Vacancies on Structural and Luminescence Characteristics of F Doped SnO2 Nanoparticles”, Materials 2017, 10, 1398; doi.org/10.3390/ma10121398), hereinafter Guo, Harada, Lin, Chen, and Wang. Note: Guo is of record, but did not include the supplemental supporting information; the document is included in full with this Office action.
Regarding Claims 1-4 and 11-12, Guo teaches a battery comprising a negative electrode (i.e., TiNb2O7, or TNO for short), a positive electrode (e.g., Li foil or LNMO) and an electrolyte (i.e., 1M LiPF4 in EC/DMC/DEC) between the electrodes, see e.g., Experimental Section of Supporting Information (page 8-10/22). The negative electrode comprises a porous TiNb2O7 anode active material having a monoclinic lattice composed of a plurality of primary particles, wherein the primary particles have a median particle size of 0.01 micrometers to 5 micrometers (i.e., 50-100 nm) and the porous TiNb2O7 anode has a pore size of 50 nm to 1 micrometer (i.e., 40-60 nm). See pages 2221 left and right column, Fig. 1 on page 2222, and Supporting information attached after page 2226 of the main article.
With respect to claims 1 and 11, the active material of Guo (TiNb2O7) overlaps with the claimed composition when x is 0 and y is 0 except that Guo does not teach the substitution of a halide (e.g., F) into the oxygen sites (i.e., z is between 0.01 to 2). However, Harada teaches titanium niobates with oxygen vacancies (e.g., TiNb2O7±δ where δ = 0 to 0.3) have marked stability of the crystal structure and high crystallinity, see e.g., paras. [0018], and [0059]. Lin teaches a titanium niobate anode material (monoclinic crystal structure) having oxygen vacancies offers improved Li diffusion due to a larger unit cell volume which leads to wider Li ion transport paths in the crystal structure (pages 1-2, and 5-6). Chen teaches fluorine-doped material have been applied in energy storage in order to improve material performance and stability through bulk doping (i.e., substitution of fluorine for oxygen in oxide based materials) because the extraordinary electronegativity of fluorine leads to M(metal)-F bonds having higher iconicity than the M-O bonds, see e.g., para. [0021]. Wang teaches anion doping is a useful method to create oxygen vacancies; the radius of F- is less than that of O2- and the electronegativity of F- is greater than O2-, thereby making it easier for F- to replace O2- to generate oxygen vacancies. It would be obvious to one having ordinary skill in the art the titanium niobate anode material of Guo is doped with fluorine into the oxygen sites to create oxygen vacancies (as suggested by Wang) with the expectation of enhance material stability and improved Li diffusion due to a larger unit cell volume leading to wider Li ion transport paths in the crystal structure as suggested by Harada, Lin, and Chen.
With respect to claim 4, Guo does not teach the medium particle size is 0.3 micrometers to 60 micrometers. However, Harada teaches the average particle size of monoclinic TiNb2O7 is preferably between 0.1 micrometers to 10 micrometer to improve diffusivity of lithium, see e.g., paras. [0023], and [0036]. It would be obvious to one having ordinary skill in the art the average particle size of Guo is 0.3 micrometers to 60 micrometers to improve diffusivity of lithium.
Regarding Claims 10 and 16, Guo does not teach a surface of TiNb2O7 is covered in carbon, wherein the carbon and TiNb2O7 have a weight ratio of greater than 0 and ≤ 5%. However, Harada teaches coating carbon on the active material particles; electron conductivity can be improved when the coating is 0.5 % by mass or more (see e.g., paras. [0063], and [0136]). It would be obvious to one having ordinary skill in the art the weight ratio of the carbon and TiNb2O7 is greater than 0 and ≤ 5% to improve the electrode conductivity of the active material as suggested by Harada.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729